Citation Nr: 0412104	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Montgomery, 
Alabama which denied service connection for hearing loss.  A 
personal hearing was held before the undersigned acting 
veterans law judge in March 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly prior to the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that VA has not provided the veteran with 
adequate notice as prescribed by 38 U.S.C.A. § 5103(a) (West 
2002) and Quartuccio, supra.  Hence this case must be 
remanded in order for the RO to provide the veteran and his 
representative with such notice.

Moreover, the Board finds that the November 2002 statement of 
the case is inadequate.  When a claimant has disagreed with a 
rating decision, it is incumbent the he be provided with a 
statement of the case that includes, among other things, a 
summary of the applicable laws and regulations, with 
appropriate citations.  38 C.F.R. § 19.29 (2003).  In this 
case, the statement of the case did not advise the veteran of 
the applicable law and regulations.  The Board is without 
authority to issue a statement of the case or to correct an 
inadequate one.

Finally, the Board notes that the veteran has testified that 
he has received VA treatment for hearing loss at the Tuskegee 
VA Medical Center (VAMC), and at the Huntsville VA outpatient 
clinic.  He reported that he obtained hearing aids at the 
Tuskegee VAMC in approximately 2001.  Records of such 
treatment are not of record and must be obtained, along with 
records of any ongoing treatment for hearing loss.  
38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should also 
attempt to obtain the veteran's service personnel records.

The veteran is advised that he may submit lay or medical 
evidence which tends to show that he currently has hearing 
loss which is related to service.  38 U.S.C.A. § 5103 (West 
2002).

With regard to claims for service connection, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  If the RO obtains evidence that the veteran currently 
has hearing loss, and the record indicates that the 
disability may be associated with active service, the RO 
should schedule him for a VA examination to determine the 
etiology of any current hearing loss.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Provide the veteran and his 
representative with a VCAA notice letter 
pertaining to his claim for service 
connection.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss since 
separation from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  In 
particular, attempt to obtain VA medical 
records from the Tuskegee VAMC and the 
Huntsville VA outpatient clinic dated 
since January 1999.

3.  The RO should contact the National 
Personnel Records Center or other 
appropriate service department records 
repository, and attempt to obtain the 
veteran's service personnel records.

4.  If evidence is obtained that shows 
the veteran currently has hearing loss, 
and the record indicates that the 
disability may be associated with active 
service, schedule the veteran for a VA 
audiometric examination to determine the 
etiology of any current hearing loss.  
The examiner should review the claims 
folder, and express an opinion as to 
whether it is at least as likely as not 
(50 percent possibility or more) that any 
current hearing loss was caused by in-
service noise exposure.

5.  Thereafter, if the benefit sought on 
appeal remains denied, review the file 
and issue a supplemental statement of the 
case which fully complies with 38 C.F.R. 
§§ 19.29, 19.31, and which advises the 
veteran of all pertinent law and 
regulations.  The veteran and his 
representative should be given time to 
respond. The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




